UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
 XUEJIEHE,                                                       DATE FILED:  I2 / I~
                                                                                   lI /
                              Plaintiff,
                                                                 No. 18-CV-7806 (RA)
                         V.
                                                                          ORDER
 OFFICE OF THE NEW YORK CITY
 COMPTROLLER,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Xuejie He filed this action pro se on August 27, 2018.           On August 27, 2019,

Defendant moved to dismiss. On September 26, 2019, Plaintiff filed a "Notice of Motion to Dismiss,"

indicating that Plaintiff had "moved the case to the [United States Supreme Court]" and asserting that

this Court "has no jurisdiction" with respect to Defendant's motion (see Dkt. 21). On September 27,

2019, the Court ordered the parties to confer and file a joint letter by October 18, 2019 with respect

to whether Plaintiff seeks to further pursue this action before this Court (see Dkt. 23). On October

18, 2019, upon receiving Defendant's letter, the Court ordered Plaintiff to inform the Court, no later

than November 8, 2019, whether she intends to pursue this action, and advised Plaintiff that if the

Court did not receive a response by that date, it would dismiss this action pursuant to Federal Rule of

Civil Procedure 41 for failure to prosecute (see Dkt. 26). On October 31, 2019, Plaintiff filed a letter

(dated October 24, 2019) indicating that she brought a petition in the United States Supreme Court

(see Dkt. 27). Plaintiffs October 31, 2019 letter is not responsive to the Court's October 18th order,

though it seems to indicate that Plaintiff does not intend to pursue this action in this Court. If Plaintiff

does not file a response indicating her intent to pursue this action by November 19, 2019, this

action will be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b).
         The Clerk of Court is respectfully directed to mail this Order to Plaintiff no later than

November 14, 2019,

SO ORDERED.

Dated:     November 12, 2019
           New York, New York                   Ronnie Abrams
                                                United States District Judge




                                                    2
